Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 29, 2021.
Applicant's election with traverse of claims 1-14 and 16-20 in the reply filed on December 29, 2021 is acknowledged.  The traversal is on the ground(s) that the process requires all of the limitations of the product.  This is not found persuasive because as stated in the previous office action, the product as claimed may be used practicing a different method. Although the method requires the particulars of the product, the method requires additional steps that distinguish the method from the product. The product may potentially be used with a more complex method or a less complex method.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 2-6, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeannerat (EP 1454691, herein referenced by the EPO English Machine translation).
Regarding Claim 1, Jeannerat discloses a support system for a horological component 6, the support system comprising: a positioning device 35, 36 for the horological component 6 in relation to an axis of the system, and a holding device 32, 33 for the horological component 6, the positioning device 35, 36 and holding device 32, 33 being independent, distinct, or both independent and distinct (Pars. 0014 and 0015, Figs. 1-3).
Regarding Claim 7
Regarding Claim 8, Jeannerat discloses at least one selected from the group consisting off the holding device comprises at least three holding elements, the holding elements 32, 34 are uniformly distributed about the axis of the support system (See figures 1-3).
Regarding Claim 9, Jeannerat discloses a first member 21, 23 and a second member 18, 19 which are mounted with a sliding connection relative to each other along the axis of the support system, and the holding elements 32, 33 are pivoted on the first member 21, 23 and are mounted with a mechanical connection to the second member 18, 19 via cam systems 25, 26, 28, 29 (Pars. 0013-0015, Figs. 1-3)
Regarding Claim 14, Jeannerat discloses a support installation comprising the support system of claim 1 (See figures 1-3).
Regarding Claim 17, Jeannerat discloses the horological component 6 comprises at least one selected from the group consisting of: a surface generated by revolution, an axis (Par. 0010, Figs. 1 and 2).
Regarding Claim 20, Jeannerat discloses the holding elements 32, 33 are rockers and the second direction is a second orthoradial direction in relation to the axis of the support system (See figures 2 and 3).
Allowable Subject Matter
Claims 11-13 and 16 are allowed. Claim 11 is independent.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Jeannerat (EP 1454691), applied to the claims in the instant office action.  Suffice it to say, none of the cited prior art discloses a control system for controlling a support system for a horological component, the support system comprising: a positioning device, and a holding device, the control system comprises: a first control device for the positioning device and a second control device for the holding device; the first and second control devices being independent, different, distinct, independent and different, independent and distinct, different and distinct, or independent, different and distinct, as claimed in independent claim 11, and as such does not anticipate the instant invention as disclosed in independent claim 11.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 11.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726